Citation Nr: 0032316	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  96-32 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for low 
back disability.

2.  Entitlement to an increased evaluation for migraine 
headaches, currently rated as 30 percent disabling.

3.  Entitlement to an increased evaluation for sinusitis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1965 to August 
1968 and from January 1970 to January 1975.

An August 1992 RO&IC rating decision denied service 
connection for lumbosacral strain, which was claimed as 
secondary to his service-connected residuals of a fracture of 
the left distal fibula.  The veteran was notified of this 
determination in August 1992 and he did not appeal.

In 1995, the veteran submitted an application for reopen the 
claim for service connection for a low back disorder.  At 
that time, he also submitted claims for increased evaluations 
for migraine headaches and sinusitis.  This appeal comes to 
the Board of Veterans' Appeals (Board) from May 1996 and 
later RO&IC decisions that denied service connection for a 
low back disability, increased the evaluation for migraine 
headaches from zero to 30 percent, and denied an increased 
evaluation for sinusitis (rated 10 percent).  

A January 2000 RO&IC rating decision denied the veteran's 
claim for service connection for PTSD as not well grounded.  
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) eliminated the concept 
of a well-grounded claim, and redefined VA's duty to assist 
the veteran.  In view of this legislation, claims filed after 
the holding of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, the Court) in 
Morton v. West, 12 Vet. App. 477 (1999) that became effective 
on July 14, 1999, later rescinded by Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam) that were 
denied as not well grounded and brought to the attention of 
the RO&IC before November 9, 2002, claims that have not 
become final as of the effective date of the new legislation, 
and claims filed after the effective date of the new 
legislation should consider the provisions of the new law.  
Under the circumstances, the issue of service connection for 
PTSD is referred to the RO&IC for appropriate action.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  In an August 1992 rating action, the RO&IC denied service 
connection for low back disability; the veteran was provided 
notice of the decision and of his appellate rights, did not 
appeal this determination, and the decision became final.

3.  Evidence received subsequent to the August 1992 RO&IC 
rating decision is of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a low back disability.

4.  Service connection is in effect for residuals of fracture 
of the left distal fibula with malleolar fracture (left ankle 
disability), rated 20 percent disabling.

5.  The veteran suffers low back disability, which has been 
diagnosed as lumbar facet syndrome and degenerative arthritis 
of the lumbosacral spine, that is due to his service-
connected left ankle disability.

6.  The veteran's migraine headaches are manifested primarily 
by headaches several times per month that are somewhat 
controlled with medication; frequent completely prostrating 
headaches that are productive of severe economic 
inadaptability has not been shown.

7.  Neither the former criteria for evaluating respiratory 
disabilities, in effect when the veteran filed his claim for 
an increased rating, nor the revised criteria, which became 
effective October 7, 1996, is more favorable.

8.  The veteran's sinusitis is manifested primarily by 
occasional breathing difficulty, discharge, and crusting; 
headaches, polyps, pain, crusting, ozena, and discharge 
associated with sinusitis or rhinitis producing frequent 
incapacitating episodes or severe impairment has not been 
shown.


CONCLUSIONS OF LAW


1.  The unappealed August 1992 RO&IC rating decision, denying 
service connection for low back disability, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

2.  New and material evidence has been received to reopen the 
claim for service connection for low back disability.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  Low back disability is proximately due to or the result 
of the service-connected left ankle disability.  38 C.F.R. 
§§ 3.303, 3.310(a) (2000).

4.  The criteria for a rating in excess of 30 percent for 
migraine headaches have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.124a, Code 8100 (2000).

5.  The criteria for a rating in excess of 10 percent for 
sinusitis have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.97, Codes 6501, 6511, effective prior to 
October 7, 1996, Codes 6511, 6522, effective as of October 7, 
1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Low Back Disorder

A.  Factual Background

The veteran had active service from November 1965 to August 
1968 and from January 1970 to January 1975.

Service medical records show that the veteran was seen in 
November 1966.  He complained of a fall on his back striking 
a pole.  There was no muscle spasm, but there was low back 
muscle tenderness.  X-rays were reportedly negative for 
fracture.  The impression was contusion of the low back.  A 
report of his treatment in March 1971 shows that he was seen 
for complaints of low back pain since sustaining an injury to 
the left ankle.  No abnormalities of the back were found.  In 
November 1972, the veteran was seen for complaints of pain in 
the back, spasm, and discomfort.  No significant 
abnormalities were found.  The impression was myalgia with 
spasm in the low back area.

The report of the veteran's medical examination for 
separation from service in December 1974 shows the presence 
of various body marks or scars, including to the right low 
back area.  The veteran had no complaints of a low back 
condition and a low back disorder was not found.

VA and private medical reports show that the veteran was 
treated and evaluated for various medical problems in the 
1980s and 1990s, including low back problems, headaches, and 
sinus problems.  The more salient medical reports with regard 
to the claims being considered in this appeal will be 
discussed in the appropriate sections.  See Gonzalez v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122 (2000).

The veteran underwent a VA orthopedic examination in January 
1983.  He did not complain of low back problems and a low 
back disorder was not found.

The post service medical records do not show the presence of 
a low back disorder until 1991.  Private medical reports show 
that the veteran was seen for low back problems in the early 
1990s after sustaining a low back injury at work.  A private 
medical report, dated in July 1991, notes that the veteran 
had a history of back pain with the onset of symptoms to 
March 1991.  It was noted that X-rays and a bone scan in 
April 1991 were essentially negative except for mild 
degenerative disease.  A private medical report dated in 
October 1992 notes that the veteran continued to have low 
back pain.  The diagnosis remained lumbar facet syndrome.  A 
report, dated in January 1993, reflects that the veteran had 
a history of low back pain since March 1991, when he 
sustained a work injury while using a forklift.  The 
assessment was symptoms that have persisted longer than 6 
months indicating ongoing low back pain that was a chronic 
condition.  A private medical report, dated in August 1995, 
indicates that the veteran continued to receive physical 
therapy for low back pain and shows a history of this 
condition since a back injury at work in 1991.

The August 1992 RO&IC rating decision denied service 
connection for a low back disorder.  

A May 1996 RO&IC rating decision determined that no new and 
material evidence had been submitted to reopen the claim for 
service connection for a low back disorder.

The veteran testified at a hearing in July 1996.  His 
testimony was to the effect that he had a back injury related 
to work in March 1991 and that was partially related to his 
service-connected left leg disability.

In addition, in two July 1996 reports, the veteran's private 
treating physician, Dr. Michael F. Lupianacci stated that he 
had treated the veteran for low back problems since July 
1991.  In the report, Dr. Lupianacci noted that the veteran 
had sustained a left distal fibular fracture of the 
posteromalleolus, a trimalleolar fracture of the distal left 
ankle, and subsequently developed severe post traumatic 
arthritis of the left ankle secondary to the trimalleolar 
fracture.  It was noted that the veteran had a leg length 
discrepancy with the left leg being 1 and 1/2 centimeters 
longer that the right leg.  The examiner essentially 
commented that the veteran's low back disability, which he 
diagnosed as lumbar facet syndrome, was related in part to 
left ankle disability.  

The veteran underwent a VA medical examination in September 
1998 to determine the nature and extent of his low back 
disorder and to obtain an opinion as to whether or not he had 
a low back condition that was related to his service-
connected left leg disability.  The veteran gave a history of 
low back pain since sustaining an injury at work in 1991.  
The physician thereafter physically examined both the 
veteran's back and left ankle.  In addition, X-rays of the 
thoracic spine showed degenerative spurring with accentuation 
of dorsal kyphosis and X-rays of the lumbosacral spine 
revealed degenerative osteoarthritis and possible 
degenerative disc disease of the lumbosacral spine.  The 
impression was degenerative osteoarthritis of the lumbosacral 
spine that was possibly secondary to fall in 1991.  
Subsequent to offering this assessment, the physician 
commented that the veteran did not have any low back pain 
prior to the fall incident in 1991 and that it was unlikely 
that his low back pain was related to the left ankle 
fractures prior to 1991.

A September 1999 RO&IC rating decision denied service 
connection for a low back disorder.

A review of the record shows that service connection is in 
effect for migraine headaches, rated 30 percent; residuals of 
fracture of the left distal fibula with malleolar fracture, 
rated 20 percent; and sinusitis, rated 10 percent.

B.  Legal Analysis

(i).  New and material evidence

The August 1992 RO&IC rating decision denied service 
connection for a low back disorder.  The veteran was notified 
of the decision and he did not appeal.  An unappealed 
decision is final.  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
however, the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.  As 
defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  There is no requirement, however, that in order to 
reopen a claim, that the new evidence, when viewed in the 
context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the Federal 
Circuit, citing to the language of 38 C.F.R. § 3.156(a), 
declared that the evidence need only be so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Indeed, the Federal Circuit, reviewing the 
history of 38 C.F.R. § 3.156(a), including comments by the 
Secretary submitted at the time the regulation was proposed, 
concluded that the definition emphasized the importance of a 
complete record rather than a showing that the evidence would 
warrant a revision of a previous decision.  Id. at 1363.  

In addition, in response to the Federal Circuit's decision in 
Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) (en banc), 
the Court provided further guidance for the adjudication of 
previously denied claims to which finality had attached.  
Under Elkins, as since modified by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), the Secretary must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  Second, the Secretary 
must then proceed to evaluate the merits of the claim, but 
only after ensuring that his duty to assist under the 
Veterans Claims Assistance Act of 2000 has been fulfilled.  
See generally, Elkins, 12 Vet. App. at 218-19; Veterans 
Claims Assistance Act of 2000.

Since the August 1992 RO&IC rating decision, a great deal of 
pertinent evidence has been submitted.  Almost all of the 
voluminous evidence cited to above is new.  In addition, the 
evidence is material because it results in a more complete 
record.  Hodge.  Of particular significance, however, are Dr. 
Lupianacci's July 1996 medical reports, the September 1998 VA 
examination report, each of which indicates a possible link 
between the veteran's low back disorder to the service-
connected left ankle disability, as well as the veteran's 
hearing testimony to the same effect.  This evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  Hence, the Board 
finds that new and material evidence has been submitted to 
reopen the claim for service connection for a low back 
disability and will consider entitlement to service 
connection for this disorder on a de novo basis, as did the 
RO&IC in the September 1999 decision.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for service connection for 
a low back disorder, as well as his claims for increased 
ratings for migraine headaches and sinusitis discussed in 
sections II and III of this decision.  Hence, no further 
assistance to him is required to fulfill VA's duty to assist 
him in the development of these claims.  VCAA, Pub. L. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. § 5103).


(ii).  Service connection

At the outset, the Board notes that the veteran was not 
provided with the laws and regulations with regard to 
establishing entitlement to service connection of a 
disability and acknowledges his representative contention 
that the veteran's September 1998 VA medical examination was 
inadequate because the examiner noted the veteran's low back 
pain had begun in 1991, suggesting he was not familiar with 
the evidence in the veteran's claims folder.  

With regard to the matter of notice to the veteran of the 
pertinent laws and regulations regarding the claim for 
service connection for low back disability, a review of the 
evidence indicates that the veteran and his representative 
have consistently argued the merits of the case displaying 
familiarity with the pertinent evidence and laws and 
regulations with regard to the matter of establishing service 
connection.  In any event, in light of this decision granting 
service connection for the claimed disability, the veteran 
has not been prejudiced.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2000).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that when aggravation of a non-service-connected disability 
is proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A review of the medical evidence shows that the veteran has 
been diagnosed as having current low back disability and 
service connection is in effect for left ankle disability.  
Thus, pursuant to Allen, the relevant inquiry is whether the 
veteran's service-connected left ankle disability caused or 
chronically worsened his low back disability.  In this 
regard, the Board observes that, in the July 1996 report, Dr. 
Lupianacci opined that the veteran's lumbar facet syndrome 
was related, at least in part, to his service-connected left 
ankle disability.  Further, the September 1998 opinion of the 
VA physician reflects that he was of the opinion that the 
disabilities were possibly related.  In light of these 
opinions, and the absence of any medical evidence 
contradicting those opinions, the Board finds that the 
evidence supports the veteran's claim of entitlement to 
service connection for low back disability.  Allen; 38 C.F.R. 
§ 3.310.  In light of this decision, the Board notes that a 
discussion of whether direct service connection is warranted 
is moot.

II.  Increased Evaluation for Migraine Headaches

A.  Factual Background

An October 1990 RO&IC rating decision granted service 
connection for vascular headaches.  A zero percent evaluation 
was assigned for this condition under diagnostic code 8100, 
effective from July 1989.  The zero percent rating remained 
in effect until the 1990s, when RO&IC decisions increased 
this evaluation to 30 percent, effective from July 1995.

The veteran underwent a VA neurological evaluation in 
November 1995.  He gave a long history of headaches that were 
atypical in nature.  He complained of having headaches 
approximately three times per month that were severe, but 
alleviated by medication.  He stated that approximately one-
half of the headaches occurred during the day and the other 
half at night.  No significant neurological deficits were 
found.  It was noted that the veteran's headaches were 
prostrating in nature, but alleviated by medication after 
approximately 2 hours, enabling the veteran to then work.

The veteran testified at a hearing in July 1996.  His 
testimony was to the effect that he had constant severe 
headaches approximately three or four times per month.

The veteran underwent a VA neurological examination in July 
1996.  He gave a history of migraine headaches that were 
treated with medication.  He reported having two kinds of 
headaches, one type of headache was described as right 
frontal, throbbing pain, associated with vertigo and loss of 
vision during which he loss his balance.  He had about two of 
these headaches per month.  He described the other kind of 
headache as bifrontal headache that was constant.  There were 
no neurological deficits found.  The veteran reported that he 
was incapacitated during the right frontal headaches.  The 
examiner described the second kind of headaches as migraine.

The veteran underwent a VA neurological examination in 
September 1998.  No neurological deficits were found.  He 
gave a history of headaches associated with throbbing pain, 
loss of vision, and loss of balance about once or twice per 
month.  He reported that he also had another migraine type of 
headache that was occurring less in the last year or two, but 
that was still present.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A noncompensable evaluation is warranted for migraine 
headaches with attacks less often than the frequency of 
attacks required for a 10 percent rating.  A 10 percent 
evaluation for migraine headaches requires characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  A 30 percent evaluation for migraine 
headaches requires characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 50 percent evaluation requires very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, Code 
8100.

The veteran's testimony is to the effect that his headache 
condition is more severe than currently rated.  While the 
medical evidence indicates that the veteran has prostrating 
type headaches several times per month, one or two per month 
as noted in his most recent VA neurological examination, it 
does not show that these headaches are frequent enough to 
produce severe economic hardship.  The medical evidence 
indicates that his headaches are treated with medication and 
that the veteran is able to work about 2 hours after 
treatment of a severe headache with medication.

After consideration of all the evidence, including the 
veteran's statements, the Board finds that it does not 
support the assignment of a 50 percent rating for migraine 
headaches under diagnostic code 8100.  Thus the preponderance 
of the evidence is against this claim and it must be denied.

III.  Increased Evaluation for Sinusitis

A.  Factual Background

A VA ENT (ears, nose, throat) consultation in June 1990 notes 
that the veteran recently had CT (computed tomography) scans 
showing diffuse sinus infection and that he had undergone 
surgery in January 1990.  The impression was hyperplastic 
sinusitis, bilateral, ethmoid, post surgery.

The October 1990 RO&IC rating decision granted service 
connection for hyperplastic sinusitis, bilateral, ethmoid, 
postoperative.  A 10 percent rating was assigned for this 
condition under diagnostic code 6511, effective from July 
1989.  The 10 percent evaluation has remained unchanged since 
then.

The veteran underwent a VA ENT examination in January 1993.  
It was noted that he had a history of crusting involving the 
posterior nares and crust adherent to the soft palate 
posteriorly.  It was noted that he had had a course of 
Penicillin therapy without any improvement in symptoms.  He 
gave a history of removal of nasal polyps that was done in 
1990.  The nasal septum was displaced to the left side 
causing some associated airway impairment. Mucosa in both 
nasal cavities was moderately reddened.  There was no exudate 
noted in either nasal cavity.  There were no polyps.  The 
pharynx and nasopharyngeal vault were clear with no crusting.  
X-rays of the sinuses revealed thickening of the nasal 
turbinate, bilaterally, most extensively to the right.  The 
impression was chronic nasopharyngitis with associated 
crusting.

The veteran underwent examination of his nose and sinuses at 
a VA medical facility in November 1995.  He complained of 
recurring frontal headaches with occasional radiation of pain 
in the occiput to the frontal area.  He complained of 
discomfort in the frontal area on a daily basis and 
discomfort in the occipital area radiating to the frontal 
area occurring intermittently, once or twice a week, with 
relief being obtained by the use of analgesics.  The veteran 
also complained of having problems with breathing through the 
nose as well as dryness of the mouth.  He stated that he 
occasionally woke up with crusting in the back of the mouth 
in the palatal area in the morning and occasionally had some 
blood associated with it.  There was slight displacement of 
the septum to the left that was not causing any marked airway 
impairment.  The mucosa in both nasal cavities was slightly 
reddened.  There was a marked increase in size of the right 
inferior turbinate, having a mulberry type of appearance, 
causing considerable impairment of the airway in the right 
nasal cavity.  No purulent exudate was noted in either nasal 
cavity.  The pharynx was clear.  X-rays of the sinuses taken 
in October 1995 were reviewed and showed normal paranasal 
sinuses.  There was no evidence of nasal polyps.  The 
impression was sinusitis based on history.  The headaches 
were considered to be tension headaches.  There was marked 
hypertrophy of the right inferior turbinate that produced 
considerable airway impairment.

A VA hospital summary shows that the veteran underwent nasal 
septal reconstruction with cauterization of the inferior 
turbinates in November 1995.  The diagnosis was nasal septal 
deformity.

The veteran testified at a hearing in July 1996.  His 
testimony was to the effect that he had nasal crusting due to 
sinusitis and that he treated this condition with medication.

The veteran underwent a VA medical examination of his nose 
and sinuses in August 1996.  There was deformity noted 
involving the lower portion of the nasal bridge with 
flattening present.  The nasal septum was in the midline. 
There was crusting about the left nasal vestibule.  Mucosa in 
the right nasal vestibule had a healthy pink appearance.  No 
polyps were noted in either nasal cavity.  There was no 
evidence of nasal draining or crusting posteriorly.  The 
pharynx was clear.  Anterior paranasal sinuses were clear on 
transillumination.  The impressions were sensorineural 
hearing loss, bilateral, worse left ear than right with 
associated tinnitus; deformity involving the nasal bridge 
lower third; furunculosis of the left nasal vestibule; 
possible allergic rhinitis; and tension type headaches.

The veteran underwent a VA medical examination in September 
1998 to determine the severity of his sinusitis.  The nasal 
septum was in the midline.  He had an excellent intranasal 
airway bilaterally.  There was no injection or exudate noted 
in either nasal cavity.  There were no polyps present.  The 
pharynx was clear.  Nasopharyngeal vault was free of 
injection and exudate.  Indirect laryngoscopy revealed the 
vocal cords to be clear, to move freely, and to approximate 
well on phonation.  The impression was possible allergic 
rhinitis with history of recurrent sinusitis.  There was no 
evidence of infection at the time of the examination.

B.  Legal Analysis

A 10 percent rating requires moderate chronic ethmoid 
sinusitis manifested by a discharge, crusting or scaling and 
infrequent headaches.  A 30 percent evaluation requires 
severe ethmoid frontal sinusitis manifested by frequently 
incapacitating recurrences, severe and frequent headaches, 
and a purulent discharge or crusting reflecting purulence.  
38 C.F.R. § 4.97, Code 6511, effective prior to October 7, 
1996.

The regulations for the evaluation of sinusitis were revised, 
effective October 7, 1996.  61 Fed. Reg. 46720-46731 (Sept. 
5, 1996).  When regulations are changed during the course of 
the veteran's appeal, the criteria that are to the advantage 
of the veteran should be applied.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Revised regulations do not allow for 
their retroactive application unless those regulations 
contain such provisions and may only be applied as of the 
effective date.  VAOPGCREC 3-2000.

A noncompensable evaluation is warranted for chronic ethmoid 
sinusitis with only X-ray manifestations.  A 10 percent 
rating requires one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation requires 3 or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting 4 to 6 weeks) 
antibiotic treatment, or; more than 6 non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, 
Code 6511, effective as of October 7, 1997.

A 10 percent evaluation is warranted for chronic atrophic 
rhinitis with definite atrophy of the intranasal structure 
and moderate secretion.  A 30 percent evaluation requires 
moderate crusting, ozena (atrophic rhinitis marked by a thick 
mucopurulent discharge, mucosal crusting, and fetor), and 
atrophic changes.  38 C.F.R. § 4.97, Code 6501, effective 
prior to October 7, 1996. 

The regulations for the evaluation of rhinitis and sinusitis 
were also revised, effective October 7, 1996.  61 Fed. Reg. 
46720-46731 (Sept. 5, 1996).  
As of October 7, 1996, allergic or vasomotor rhinitis is 
rated under diagnostic code 6522.  A 10 percent evaluation is 
warranted for allergic or vasomotor rhinitis without polyps, 
but with greater than 50 percent obstruction of nasal passage 
on both sides or complete obstruction on one side.  A 
30 percent rating requires polyps.  38 C.F.R. § 4.97, Code 
6522.

The veteran's testimony is to the effect that his sinusitis 
is more severe than currently rated and that he has crusting.  
The medical evidence, however, indicates that the veteran's 
sinusitis condition is currently asymptomatic with possible 
rhinitis.  The medical evidence does not show the presence of 
nasal polyps, crusting, ozena or atrophic changes to support 
the assignment of a 30 percent evaluation for the nasal 
condition under diagnostic code 6502, effective prior to 
October 7, 1996 or diagnostic 6522, effective as of this 
date.

The sinusitis has been manifested by occasional breathing 
difficulty, discharge, and crusting, but these manifestations 
do not warrant the assignment of a higher rating for this 
condition under diagnostic code 6511, effective prior to or 
has of October 7, 1996.  The medical evidence does not show 
that he currently has pain, crusting, ozena, and discharge 
producing frequent incapacitating episodes or severe 
impairment.  The preponderance of the evidence is against the 
claim for a higher rating for sinusitis, and the claim is 
denied.  

Because the preponderance of the evidence is against the 
claims for increased evaluations for migraine headaches and 
sinusitis, the benefit of the doubt doctrine is not for 
application with regard to these matters.  VCAA, Pub. L. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 C.F.R. § 5107(b)); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for lumbar facet syndrome and degenerative 
arthritis of the lumbosacral spine is granted.

An increased evaluation for migraine headaches is denied.

An increased evaluation for sinusitis is denied.



		
	STEVEN D. REISS
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

